Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/463454 responses filed 12/21/2021 & 01/12/2021. Since the amendments 01/12/2021 only seem to correct multiple dependences, the claims amended 12/21/2021 are used for indication of claim text amendments.
Claims 30 & 36-43 have been examined and fully considered.
Claims 40-43 have been newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 & 36-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 30, it is unclear how determining the level of imidazole propionate and uroconate is performed. As amended- the claim indicates that this is 
Further, with respect to Claims 30 it is unclear how the comparison steps are performed. Again, is this done mentally? As claimed—the claims read as the comparison of ratios can be done mentally.
With respect to Claims 30 & 36, it is unclear what is being claimed with these ratio numbers. Do different ratios indicate different diseases(glucose intolerance or diabetes type II)? Will the ratios be exactly the same and will the threshold ratio numbers always be the exact numbers claimed, regardless of the measurement techniques used, or the units of measurement? This seems impossible. Also—since the claimed ratio is a range (from .15 to .325 ), the line of determining whether a ratio of the two compounds is above or below this is not clear. Correction is needed in the claim language.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2. The claimed invention of Claims 30 & 36-43 (and those dependent therefrom) are directed to non-statutory subject matter. 
The invention of instant claims 30 & 36-43 are drawn towards methods of detecting the biomarkers imidazole propionate and uroconate, and associating them with diabetes risk. The amounts to recognition of a natural correlation. No specific measurements, processing steps, or specific treatments that are significantly more than the natural correlation are claimed, and therefore the instant claims, as currently written are drawn towards unpatentable subject matter. If applicant can add more detail to the claims—it may be possible to overcome this rejection.
See in re Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __,132 S.Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo). Also, process claims that aredirected to abstract ideas, such as the claims in Bilski v. Kappos & MPEP § 2106.01. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3. Claims 30 & 36-43 are rejected under 35 U.S.C. 103(a) as being obvious over YU in "Plasma metabolomic profiles in association
with type 2 diabetes risk and prevalence in Chinese adults,” as cited on IDS dated 05/23/2019 in view of PERICHON in US 20160116486.
 
	With respect to Claims 30, & 34, YU et al. teach of methods of detecting biomarkers that are associated in type two diabetes (abstract). Further, YU et al. teach of associating imidazole propionate with diabetes(Page 17, Table 2). YU et. al specifically teach of comparing the marker levels to levels found in a reference library(Page 4, 2.3, first paragraph), and further teach that the level of imidazole propionate is higher the higher the prevalence of diabetes is(ratio number on table 2 is over 1) (Table 2, page 17). YU et al. do not teach of the specific concentrations of imidazole propionate or of detecting urocanate.
	PERICHON et al. however is used to remedy this. PERICHON et al. teach of methods of detecting biomarkers for kidney disease and other diseases associated with kidney disease(abstract). PERICHON et al. further teach of detecting the levels of biomarkers in patients with diabetes(paragraph 0005), and specifically for type II diabetes(paragraph 0049 & 0058). PERICHON et al. even further teach of detecting the specific urine biomarkers of imidazole propionate and uroconate(Table III). PERICHON et al. also teach of comparing biomarkers in a ratio to each other, making the instant claimed ratio obvious(paragraph 0100, 120, & 0069). It would have been obvious to one of ordinary skill in the art to detect uroconate in addition to imidazole propionate due to the need in the art for a better panel of biomarkers test that detects kidney and other associated diseases (PERICHON, paragraph 0005).
In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	With respect to Claims 36, YU et al. teach of the odds ratio of imidazole propionate being 1.36 for prevalent type two diabetes and .99 for the hazard ratio(Page 17, Table 2). Also, generally, differences in concentration(including concentration ratios) or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to Claims 37-39, YU et al. teach of using blood samples(Page 3, 2.1, first paragraph).
With respect to Claims 40-43, PERICHON et al. teach of using a liquid chromatographer, mass spectrometry, and ELISA, sometimes in combination(paragraph 0086, 0089, Claim 51).
Response to Arguments
Applicant's arguments filed 12/21/2021 & 01/12/2022 have been fully considered but they are not persuasive. 
With respect to the 112 issues, applicant has solved some of them, but issues still remain as shown in the above rejections.
With respect to the 101 rejections, they are maintained. Applicant has instantly amended using the addition of using a “metabolite detection device.” This is read as non-specific, almost anything could be considered a metabolite detection device, and reads on a general purpose device. See MPEP 2106.05.
Since the judicial exception recited in the instant claims is a natural correlation, to overcome the rejection applicant must recite implementing the judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b); or effect a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c). Neither of these is done in the instant claims, and therefore the claim remain rejected under 101.
With respect to the prior art, the examiner is responding to applicants arguments dated 01/12/2022. Applicant argues that Yu fails to provide any guidance as to the source of ImP or that it has been generated from urocanate by microorganisms in the diabetes patients, Yu fails motivate the ordinary skilled person to measure urocanate, in addition to measuring ImP as claimed herein. With respect to this, the examiner would like to point out that this is a 103 obviousness rejection, and therefore applicant cannot argue against the references individually. Their argument is not convincing since the other 
	Applicant further argues that neither of the prior art references teach of the specifically claimed ratio numbers for indicating type II diabetes risk or impaired glucose tolerance. With respect to this argument though, the examiner would like to point out that these are clarity issues with respect to the instant claimed ratios, and therefore, the instant prior art reads on the claims/ratios as unclearly/indefinitely claimed.
	Further both PERICHON and YU teach of biomarkers ratio comparison, therefore, making applicants claiming of unclear ratio detection obvious. Specifically, PERICHON et al. also teach of comparing biomarkers in a ratio to each other, making the instant claimed ratio obvious(paragraph 0100, 120, & 0069). YU et al. teach of the level of imidazole propionate is higher the higher the prevalence of diabetes is(ratio number on table 2 is over 1) (Table 2, page 17).
	All claims remain rejected.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797